TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00462-CV



                                    In the Matter of R. A. N.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. J-23,717, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               R.A.N., a juvenile, was adjudicated delinquent for the offense of possession of

marihuana and was placed on probation in his home for twelve months. See Tex. Fam. Code Ann.

§§ 54.03, .04 (West Supp. 2007). Three months later, the trial court signed an order modifying

R.A.N.’s probation, finding that he had violated the terms of his probation, and ordering him placed

at the Travis County Leadership Academy for eighteen months. See id. § 54.05 (West Supp. 2007).

R.A.N. appeals, complaining that the trial court should have committed him to a residential drug

treatment center instead of the Leadership Academy. We affirm the trial court’s modification order.

               When R.A.N. was adjudicated delinquent for the subject offense, he had already been

placed on probation four times for possession of marihuana in a drug-free zone, violation of court

orders, assault, and theft. Although R.A.N. was eligible for commitment to the Texas Youth

Commission, the probation department recommended that he be placed on probation and required

to participate in outpatient drug treatment. The trial court agreed, and R.A.N. was placed on

probation at home. About three months later, the State filed its motion to modify R.A.N.’s
disposition, alleging that he had skipped and gotten suspended from school, tested positive for THC,

failed to report to his probation officer, and missed several drug treatment appointments. The

department recommended that R.A.N. be committed to TYC custody because he needed “a secure

structured environment” to help him develop “behavior modification skills.”

               At the hearing on the State’s motion, the State dropped its allegations related to

skipping school, positive drug tests, and missing drug treatment, and R.A.N. pled true to the

remaining allegations. R.A.N.’s probation officer testified that when R.A.N. was adjudicated

delinquent three months earlier, he had been accepted by and the department recommended that he

be assigned to the Leadership Academy. Instead of sending him to the Leadership Academy,

however, the trial court on its “own motion” placed him on probation. The officer testified that

R.A.N. and his family had not cooperated with his counselors or the department and that his mother

had said “she does not feel that they need counseling.” The officer was asked why R.A.N. was not

staffed for “more restrictive drug treatment,” and she replied, “He was staffed for Leadership,

whatever level to upgrade the level of substance abuse, Leadership.” The officer said that R.A.N.’s

family wanted him to get residential drug treatment, but that they were “open to” both drug treatment

and “Leadership if it turns out that his problem is more of a behavioral issue.” Although the

department recommended TYC commitment, the Leadership Academy had agreed to reconsider

R.A.N. R.A.N.’s father testified and said that he wanted R.A.N. to receive drug treatment and that

he “[w]ould . . . like to see [R.A.N.] staffed for inpatient drug treatment or Leadership, something

along that line.” He testified, “We don’t have behavioral problems with [R.A.N.] . . . The main

problem is . . . the drugs.” He denied that he and his family were uncooperative.



                                                 2
               At the conclusion of the hearing, the trial court said,


       We have two programs that are appropriate for [R.A.N.] One is the Leadership
       program and one is the CHOICES program. . . . So I don’t really want to put
       [R.A.N.] in the Texas Youth Commission since he just barely turned 15. I cannot in
       good conscious [sic] return him home because he’s been unsuccessful at home. He
       will not follow the Court’s rules, parent’s rules, he won’t stay drug free permanently,
       all that sort of stuff. So I’m going to have our residential program interview him and
       his folks and decide which one is more appropriate, make a recommendation whether
       it should be the CHOICES program or whether it should be a behavioral program
       rather than a drug treatment program, figure out which one seems to be more
       appropriate.


The residential services representative told the court that he had already interviewed R.A.N. and that

his department believed “that regular Leadership is more appropriate for [R.A.N.]” In closing

statements, R.A.N.’s attorney said that his family believed drug treatment was more appropriate but

that they were “willing to cooperate with Leadership if it turns out that that is more appropriate,”

and asked the court to “make sure that Leadership is a more appropriate program for him.” The State

asked the court to send R.A.N. to the Leadership Academy. The court noted that it was “hard to

figure out quite honestly whether his is a drug problem or . . . a behavior problem and just one of his

misbehaviors happens to be that every now and then he will use drugs.” The court acknowledged

that the residential services department believed the Leadership Academy was “the best fit” and

would deal “with his issues better than the other programs.” The court then held that it was going

to follow the residential services department’s recommendation and placed R.A.N. on probation in

the Leadership Academy for eighteen months.

               R.A.N. asserts that the evidence showed that he “[c]learly needed drug treatment and

thus commitment to the Leadership Academy . . . was not in his best interest.” He argues that the

                                                  3
trial court’s decision “in not giving appellant the drug treatment which he needed goes against” the

juvenile justice system’s goal of rehabilitation and was an abuse of discretion. We disagree.

               A trial court has broad discretion to decide the suitable modification of disposition

for a juvenile who has been adjudicated delinquent. In re E.D., 127 S.W.3d 860, 862-63

(Tex. App.—Austin 2004, no pet.). We will not disturb the court’s determinations in a modification

proceeding unless the record reflects a clear abuse of discretion, which occurs if the court acts

arbitrarily, unreasonably, or without reference to guiding rules and principles. Id. at 863.

                When R.A.N. was adjudicated for the subject offense, the probation department

recommended that he be placed at the Leadership Academy. The residential services department

interviewed him and recommended the Leadership Academy instead of drug treatment. The trial

court noted its concerns about whether R.A.N.’s problems were behavioral, with drug abuse being

one of his misbehaviors of choice, or related to drug addiction and then opted to follow the experts’

recommendation that he be sent to the Leadership Academy. Based on the record before us, we

cannot hold that this decision was an abuse of the trial court’s broad discretion in deciding when and

how to modify a juvenile’s disposition. See id. We affirm the trial court’s modification order.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Affirmed

Filed: July 3, 2008



                                                  4